DETAILED ACTION
This Office action is in response to the Amendment filed on 13 December 2021.  Claims 1-10 are pending in the application.  Claims 11-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lin et al., US 2020/0091309, of record.
With respect to claim 1, Lin et al. disclose a fabrication method of a semiconductor device, shown in Figs. 1-8A, comprising: 
providing a substrate 102 (see Figs. 2A and 2B); 
forming a plurality of fins 106a and 106b spaced apart on the substrate 102 (see Figs. 2A and 2B); 
forming a dummy gate structure 122/124/110 across the plurality of fins 106a and 106b and on the substrate 102 (see Figs. 2A, 2B and 3); 
forming a first sidewall spacer 132 on a sidewall of the dummy gate structure 122/124/110, wherein a top of the first sidewall spacer 132 is coplanar with a top of the dummy gate structure 122/124/110 (see Fig. 2A); 
forming an interlayer dielectric layer 134 on the substrate 102 and the fins 106a and 106b, and on a portion of a sidewall of the first sidewall spacer 132, wherein a top of the interlayer dielectric layer 134 is lower than the top of the first sidewall spacer 132 and higher than a top of the plurality of fins 106a and 106b (see Figs. 2B and 3 and paragraphs [0031]-[0032] and [0039]); and 
forming a second sidewall spacer 138 on the interlayer dielectric layer 134 and on a sidewall of the first sidewall spacer 132, wherein the top of the second sidewall spacer 138 is coplanar with a top of the first sidewall spacer 132 and the top of the dummy gate structure 122/124/110, and the interlayer dielectric layer 134 isolates the second sidewall spacer138 from the plurality of fins 106a and 106b (see Fig. 4 and 
With respect to claim 2, in the method of Lin et al., the first sidewall spacer 132 includes a single-layer structure or a stacked-layer structure, see Fig. 2A.  
With respect to claim 3, in the method of Lin et al., the first sidewall spacer 132 is made of a material including silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, or a combination thereof, see paragraph [0031].  
With respect to claim 4, in the method of Lin et al., thickness of the first sidewall spacer 132 is about 3 nm to about 8 nm, see paragraph [0031].  
With respect to claim 5, in the method of Lin et al., 14Attorney Docket No.: 00158.0673. OUSthe second sidewall spacer 138 includes a single-layer structure or a stacked-layer structure, see Fig. 4 and paragraph [0040].  
With respect to claim 6, in the method of Lin et al., the second sidewall spacer 138 is made of a material including silicon nitride, silicon oxide, silicon oxycarbide, silicon oxynitride, or a combination thereof, see paragraph [0040].  
With respect to claim 8, in the method of Lin et al., the interlayer dielectric layer 134 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0031].  
With respect to claim 9, in the method of Lin et al., forming the interlayer dielectric layer includes: forming an initial interlayer dielectric layer on the substrate 102 and the fins 106a and 106b, and on the sidewall of the first sidewall spacer 132 (see Fig. 2A and paragraphs [0031]-[0032]), wherein the initial interlayer dielectric layer has a top coplanar with the top of the first sidewall spacer 132 (see Fig. 2A); and etching 
With respect to claim 10, the method of Lin et al. further includes forming a source/drain region 112 in the fins on both sides of the dummy gate structure; and 15Attorney Docket No.: 00158.0673. OUSforming conductive plugs 142 over the source/drain region 112, see Figs. 1 and 12.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cai et al., US 2014/0110798.
With respect to claim 1, Cai et al. disclose a fabrication method of a semiconductor device, shown in Figs. 2A-2J, comprising: 
providing a substrate 10 (see Fig. 2A); 
forming a plurality of fins 13 (between isolation regions 12) spaced apart on the substrate 10 (see Fig. 2B); 
forming a dummy gate structure 14/16A/18A across the plurality of fins 13 and on the substrate 10 (see Fig. 2B); 
forming a first sidewall spacer 20/22 on a sidewall of the dummy gate structure 14/16A/18A (see Figs. 2C and 2D), wherein a top of the first sidewall spacer 20/22 is coplanar with a top of the dummy gate structure 14/16A/18A (see Fig. 2C); 
forming an interlayer dielectric layer 28R on the substrate 10 and the fins 13, and on a portion of a sidewall of the first sidewall spacer 20/22 (see Fig. 2D), wherein a top of the interlayer dielectric layer 28R is lower than the top of the first sidewall spacer 
forming a second sidewall spacer 38 on the top of the interlayer dielectric layer 28R and on a sidewall of the first sidewall spacer 20, wherein the top of the second sidewall spacer 38 is coplanar with a top of the first sidewall spacer 20 and the top of the dummy gate structure 14/16A/18A, and the interlayer dielectric layer 28R isolates the second sidewall spacer 38 from the plurality of fins 13 (see Fig.2J), see Figs. 2A-2J and paragraphs [0027]-[0037].  
With respect to claim 2, in the method of Cai et al., the first sidewall spacer 20/22 includes a single-layer structure or a stacked-layer structure, as shown in Fig. 2D.  
With respect to claim 3, in the method of Cai et al., the first sidewall spacer 20/22 is made of a material including silicon oxide, silicon nitride, silicon carbide, silicon oxycarbide, or a combination thereof, see paragraphs [0030] and [0031].  
With respect to claim 4, in the method of Cai et al., a thickness of the first sidewall spacer is about 3 nm to about 8 nm, see paragraphs [0030] and [0031].  
With respect to claim 5, in the method of Cai et al., the second sidewall spacer 38 includes a single-layer structure or a stacked-layer structure, as shown in Fig. 2J.  
With respect to claim 7, in the method of Cai et al., a thickness of the second sidewall spacer 38 is about 2 nm to about 6 nm, see paragraphs [0030] and [0031]. Since the second sidewall pacer 38 replaces first sidewall spacer 22, which has a thickness of 5-10 nm (¶ [0030]), and first sidewall spacer 26, which has a thickness of 2-5 nm (¶ [0031]), the second sidewall spacer 38 can have a thickness of 7 nm, which 
With respect to claim 8, in the method of Cai et al., the interlayer dielectric layer 28 is made of a material including silicon oxide, silicon carbide, silicon oxynitride, silicon nitride, or a combination thereof, see paragraph [0031].  
With respect to claim 9, in the method of Cai et al., forming the interlayer dielectric layer 28 includes: forming an initial interlayer dielectric layer 28 on the substrate and the fins, and on the sidewall of the first sidewall spacer20/22/26  (see Fig. 2D), wherein the initial interlayer dielectric layer 28 has a top coplanar with the top of the first sidewall spacer 20/22/26 (see Fig. 2E); and etching back the initial interlayer dielectric layer 28 to form the interlayer dielectric layer 28R having the top lower than the top of the first sidewall spacer 22/24/26 (see Fig. 2F), see paragraphs [0032] and [0033].  
With respect to claim 10, the method of Cai et al. further includes forming a source/drain region 24 in the fins 13 on both sides of the dummy gate structure 14/16A (see Fig. 2C); and forming conductive plugs over the source/drain region, see paragraph [0044].

In light of Applicant’s Amendment, the rejection of claims 1-3, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al., US 2020/0105613, has been withdrawn.  


In light of Applicant’s Amendment, the rejection of claim 1-3, 5, 8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al., US 9,741,821, has been withdrawn.

Response to Arguments
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lin et al., US 2020/0091309, of record. Applicant has argued that Lin et al. fail to teach or suggest forming a second sidewall spacer on the top of the interlayer dielectric layer and on a sidewall of the first sidewall spacer, wherein the top of the second sidewall spacer is coplanar with a top of the first sidewall spacer and the top of the dummy gate structure, and the interlayer dielectric layer isolates the second sidewall spacer from the plurality of fins as recited in amended independent claim 1. However, as shown in Fig. 4 of Lin et al., Lin et al. disclose forming a second sidewall spacer 138 on the interlayer dielectric layer 134 and on a sidewall of the first sidewall spacer 132, wherein the top of the second sidewall spacer 138 is coplanar with a top of the first sidewall spacer 132 and the top of the dummy gate structure 122/124/110, and the interlayer dielectric layer 134 isolates the second sidewall spacer138 from the plurality of fins 106a and 106b.
s 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cai et al., US 2014/0110798. Cai et al. disclose forming a second sidewall spacer 38 on the top of the interlayer dielectric layer 28R and on a sidewall of the first sidewall spacer 20, wherein the top of the second sidewall spacer 38 is coplanar with a top of the first sidewall spacer 20 and the top of the dummy gate structure 14/16A/18A, and the interlayer dielectric layer 28R isolates the second sidewall spacer 38 from the plurality of fins 13, as shown in Fig.2J. However, Applicant has presented no arguments traversing this rejection.
In light of Applicant’s Amendment, the rejection of claims 1-3, 5, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hung et al., US 2020/0105613, has been withdrawn.  
In light of Applicant’s Amendment, the rejection of claims 1-6, 8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al., US 2018/0175162, has been withdrawn.
In light of Applicant’s Amendment, the rejection of claim 1-3, 5, 8, and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al., US 9,741,821, has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849.  The examiner can normally be reached on M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822